341 F.2d 582
Kenneth M. FLYNN, Appellee,v.Raymond W. KALB, Edgar S. Kalb and Esther Kalb Hancock,co-partners, D/B/A 'Kal-Han-Co.,' T/A 'BeverleyBeach Club,' Appellants.
No. 9683.
United States Court of Appeals Fourth Circuit.
Argued Feb. 4, 1965.Decided Feb. 8, 1965.

Herbert F. Murray, Baltimore, Md.  (Clater W. Smith and Smith, Somerville & Case, Baltimore, Md., on brief) for appellants.
Carleton U. Edwards, II, Washington, D.C.  (Bernard Margolius, Washington, D.C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The testimony warranting a finding of insufficiency of the supervision at this public swimming beach leaves a troublesome question of its proximate relation to the injury of the swimmer.  The Court, recognizing its closeness, is of the opinion that different inferences might be drawn by reasonable men, and that the question was properly submitted to the jury.


2
Affirmed.